          Case 7:16-cr-00832-KMK Document 219 Filed 03/19/20 Page 1 of 1
          Case 7:16-cr-00832-KMK Document 220 Filed 03/19/20 Page 1 of 1
                                         U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District ofNew York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew 's Plaza
                                                     New York, New York 10007



                                                     March 18, 2020

ByECF

The Honorable Kenneth M. Karas
United States District Judge
Southern District of New York
Charles L. Brieant, Jr. United States Courthouse
300 Quarropas Street
White Plains, New York 10601

       Re: United States v. Nicholas Tartaglione, 16 CR 832 (KMK)

Dear Judge Karas:

         The Government submits this letter together with the defendant to request respectfully a brief
extension from March 18, 2020 through March 27, 2020 of the time period in which the Government
shall make available to the defendant for examination the contraband cellphone discussed on the
record when the parties were last before the Court on March 4, 2020. At that time, neither the
Government nor counsel for the defendant anticipated the declaration of a national emergency arising
from unprecedented public health conditions, which have led to the closure of the U.S. Attorney's
Office to business involving members of the public and also frustrated the ability of the Government
to bring together the evidence and appropriate personnel. At present, the Government anticipates that
it will be able to resolve these issues and permit the examination to proceed in short order.

                                                     Respectfully submitted,

                                                     GEOFFREY S. BERMAN
                                                     United States Attorney

                                              By:
                                                     Thomas John Wright
                                                     Assistant United States Attorney
                                                     Southern District ofNew York
                                                     (212) 637-2295

cc:    All Counsel (by ECF)
